Citation Nr: 1827730	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  09-41 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1964 to June 1968, and died in January 2014.  

The Appellant claims as his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2013, this matter was remanded in order to afford the Veteran with a VA examination.  The Veteran passed away days before his scheduled VA examination in January 2014.  A VA examination was later conducted in May 2017 using the available record.  The Board also notes that at the time of the Veteran's death in January 2014, the current matter was pending.  In April 2014, within one year of the Veteran's death, the Appellant filed an application for substitution.  In July 2014, the RO determined that the Appellant met the basic eligibility for substitution as the spouse of the Veteran for the matter.  The case is once again before the Board.


FINDING OF FACT

The preponderance of the evidence is against a finding that the currently demonstrated COPD, to include as to due asbestos exposure, is due to any incident of the Veteran's period of active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for COPD, to include as due to exposure to asbestos, have not been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Appellant in developing the facts pertinent to her claim.  Appellate review may proceed without prejudice to the Appellant.

II.  Service Connection

The Appellant contends that the Veteran's COPD is the result of his active duty service and therefore service connection on this basis is warranted.

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be competent evidence of: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  See Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Appellant also contends that due to the Veteran's exposure to asbestos during service, he developed COPD.  See, e.g., May 2007 statement in support of claim.

VA regulations provide presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent or greater within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January  9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered as having been incurred in service if the requirements of § 3.307(a)(6) are met even though there is no record of such disease during service.  VA regulations also provide presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a Veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside of the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Veteran's May 2017 respiratory VA examination diagnosed him with COPD and tobacco use disorder.  A May 2007 VA pulmonary consultation diagnosed him with COPD based on x-ray findings of prominent emphysematous changes in the upper lobes bilaterally and a moderate obstructive defect in the lung.  The Board finds that the evidence supports the existence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

With respect to the in-service occurrence element of service connection, the Veteran asserted that he served on the USS O'Bannon DD 450 and slept in quarters where asbestos dust and lead paint chips would come off the ceiling and pipes when the ship guns were firing, and he inhaled these particles.  A review of the Veteran's service treatment records (STRs) does not document any treatment for any type of a respiratory condition.  In the Veteran's RO hearing in March 2009, the Appellant stated that the Veteran would write her and tell her there was dust and paint when he was sleeping and it was all over him when he would awaken in the morning.  He was working a lot in the dust and it "was hard to breathe."  Id.  VA outpatient treatment records from June 2003 to August 2009 document a history of tobacco use with related dyspnea and chronic cough.  A VA chest x-ray completed on May 1, 2007, found no evidence of acute infiltrations or effusions.

As to the nexus element, a 2008 VA treatment progress note documents COPD and a history of smoking twenty cigarettes a day.  A May 2011 VA examination notes that the Veteran started smoking at age 15 at two packs per day for almost 50 years.  In accordance with the Board's June 2013 remand directives, a VA medical opinion was obtained in May 2017 to determine the nature and etiology of the Veteran's respiratory condition.  The examiner diagnosed the Veteran with COPD and tobacco use disorder.  The examiner reviewed the Veteran's medical history including his history of smoking.  The examiner stated that it was less likely as not that the Veteran's respiratory condition was incurred in or caused by an in-service injury, event, or illness because his STRs and personnel records were silent as to any type of asbestos exposure, dust particles, or lead-based paints; there was no diagnosis of asbestosis found in the Veteran's medical records; a CAT scan of the chest completed three years prior to the Veteran's death revealed COPD but no evidence of asbestosis; and finally, his COPD was most likely due to his 90 to 100 pack per year history of smoking.

Although the Veteran was no longer available for an in-person examination, the examiner reviewed the entire claims file and provided reasoned rationales and bases for his findings and opinion.  Therefore, the Board gives this VA examination high probative weight.

The Board has considered whether the Veteran is entitled to service connection on a presumptive basis; however, the preponderance of the evidence establishes that service connection for his claimed disability cannot be granted based on any applicable presumption.  His diagnosis does not qualify as a listed disease under 38 C.F.R. § 3.309.  He also did not serve in the Persian Gulf War which would warrant eligibility for consideration under 38 C.F.R. § 3.317.  COPD is also not one of the presumptive diseases related to Agent Orange exposure.  Similarly, the post-service VA and private treatment records reveals that the Veteran was first diagnosed with this condition years after service.  

In summary, the Board has also considered the statements made by the Appellant and Veteran that the Veteran's claimed disabilities and exposure to asbestos is due to service.  However, because the record does not indicate that the Veteran or the Appellant have the specialized knowledge to attribute his respiratory disabilities to a specific incident in service, to include his asserted exposure to asbestos, the Board finds that these opinions are outweighed by the VA examiner's opinions.  This is because the diagnosis and etiology of his respiratory disabilities is a complex medical decision that requires expertise to determine.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  As such, the Board places some probative weight on the Veteran's statements because he can report on the observable symptoms but he does not have the medical expertise to provide a diagnosis or an opinion as to the origin of his disability.  Davidson, supra.  VA examiners have specialized medical knowledge to make such determinations.

While the Board is sympathetic to the Veteran's contentions, in the final analysis, the Board finds that the preponderance of the evidence is against his claim.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.




ORDER

Entitlement to service connection for COPD, to include as due to exposure to asbestos, is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


